Citation Nr: 0826454	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  99-06 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than January 6, 
1998, for the granting of service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  It is noted that when the veteran originally 
appealed his claim to the Board, the issues then before the 
Board were:

1.  Entitlement to an initial evaluation 
in excess of 10 percent for PTSD from 
January 6, 1998 to August 23, 2001.

2.  Entitlement to an initial evaluation 
in excess of 50 percent for PTSD from 
August 24, 2001.

3.  Whether there was clear and 
unmistakable error in an October 1989 
rating decision that denied service 
connection for PTSD.

4.  Entitlement to an effective date 
earlier than January 6, 1998, for the 
grant of service connection for PTSD.

5.  Entitlement to a total disability 
evaluation based on unemployability due 
to service-connected disability (TDIU).

In February 2003, the Board remanded the claim to the RO for 
additional development.  The case was then returned to the 
Board, and in September 2003, the Board issued a 
Decision/Remand on the above five issues.  Specifically, the 
Board remanded the issue involving the TDIU.  With respect to 
the other four issues, the Board granted an increased 
evaluation in excess of 10 percent but it denied entitlement 
to an evaluation in excess of 50 percent.  It further found 
that clear and unmistakable error had not been committed and 
that the evidence did not establish that an earlier effective 
date should have been assigned.  

The veteran was notified of the action of the Board and he 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims, hereinafter the Court.  After the 
veteran appealed to the Court, the remaining issue, that 
involving the TDIU, was returned to the Board for further 
action.  The Board entered into a Decision in January 2006 
that granted a TDIU.  

Thereafter, in December 2007, the Court issued a Memorandum 
Decision.  In this action, the Court vacated the portion of 
the Board Decision/Remand of September 2003 that dealt with 
the issue of an earlier effective date.  The Court found that 
the VA erred when it failed to take into consideration 38 
C.F.R. § 3.156(c), and as such, the issue was vacated and 
remanded to the Board for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Court has vacated the Board's previous 
action with respect to the issue noted on the front page of 
this action.  The Court's action occurred in December 2007.  
The Court noted in its decision the following:

	. . . Under 38 C.F.R. § 3.156(c), 
when a claim has been reopened as a 
result of the submission of new and 
material evidence consisting of 
supplemental reports from the service 
department, a retroactive disability may 
be appropriate when supported adequately 
by medical evidence. . . .   

In other words, if service department records are a basis for 
reopening a claim, and then service connection is granted, it 
is possible that the effective date for the granting of 
service connection may be the date in which the original 
claim was submitted to the VA, and not the date in which the 
claim to reopen was submitted.  Because this matter has not 
been specifically adjudicated by the RO/AMC and since the 
veteran has not been provided with a copy of 38 C.F.R. 
§ 3.156(c) along with being informed as to how he may prevail 
on this matter, the claim is returned to the AMC for action.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

The AMC/RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006), 38 C.F.R. § 3.159(b)(1) (2007), 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002), Dingess v. Nicholson, 19 Vet. Ap. 
473 (2006), as well as VAOPGCPREC 7-2004 
are fully complied with and satisfied as 
to the issues on appeal.  In particular, 
the RO/AMC must inform the claimant that 
in order to prevail, the evidence must 
show that when the RO reopened and 
granted his claim involving PTSD, said 
reopening was based upon the submission 
of service department records that were 
not previously available, and that such a 
reopening was based upon 38 C.F.R. 
§ 3.156(c).  The RO must further inform 
the veteran that if this is shown to be 
the case, it may be possible to assign an 
earlier effective date for the granting 
of service connection for PTSD.  

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




